DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "moisture removal unit" in claims 1, 3, 4, 7, 9, 10, 12, 14, and 17-19 and "moisture analysis unit" in claims 7, 8, and 19.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the “moisture removal unit” interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: [0032] “For example, the moisture removal unit may include a chamber with desiccant bed and an area through which vaporized or gas refrigerant may be conveyed such that it contacts desiccant in the bed”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without describing the structure necessary to meet the limitation of a "moisture analysis unit", which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “moisture analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 11, it is unclear what part of the refrigeration circuit is at ambient temperature. 
liquid natural gas (LNG) stream rich in methane" in claim 14 is a relative term which renders the claim indefinite.  The term "rich in methane" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, "rich in methane" is interpreted as greater than fifty percent methane.
Claims 15-19 are indefinite in view of their dependency on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3175342 A Balogh (hereafter '342 Balogh) in view of US 3170872 A Balogh (hereafter '872 Balogh).

Regarding claim 1, ‘342 Balogh teaches a system comprising: a refrigerant compressor (compressor 43); a refrigerant condenser (condenser 46); a moisture removal unit (filter and dryer unit 44); and a heat exchanger (evaporator 42) that are fluidly connected in a loop where the refrigerant compressor is upstream of the moisture removal unit (fig 3 flows in a clockwise direction and shows a compressor 43 upstream of moisture removal unit 44), the moisture removal unit is upstream of the refrigerant condenser (fig 3 flows in a clockwise direction and shows a moisture removal unit 44 
While ‘342 Balogh does not teach the moisture removal unit comprising desiccant, ‘872 Balogh teaches the moisture removal unit comprising desiccant (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably circumferentially undulated to maximize its filtering area. The inner chamber is fully or partially filled with loose type desiccants”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the moisture removal unit taught by ‘872 Balogh into the system taught by ‘342 Balogh to provide a highly effective filter drier that can be manufactured at lower cost than conventional filter driers 

Regarding claim 2, the combined teachings teach the system of claim 1 as stated above, and ‘342 Balogh teaches a valve (isolating valves 51 and valve 54) that is capable of splitting a refrigerant stream into a first stream (bypass branch line 52) and a second stream (low pressure line 50)

Regarding claim 3, the combined teachings teach the system of claim 1 as stated above, and ‘342 Balogh teaches the moisture removal unit is removably attached to the 

Regarding claim 4, the combined teachings teach the system of claim 1 as stated above, and ‘872 Balogh teaches the refrigerant flows through a packed bed of desiccant within the moisture removal unit (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably circumferentially undulated to maximize its filtering area. The inner chamber is fully or partially filled with loose type desiccants”)

Regarding claim 5, the combined teachings teach the system of claim 1 as stated above, and ‘872 Balogh teaches the desiccant is selected from the group consisting of silica, molecular sieves, and combinations thereof (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably circumferentially undulated to maximize its filtering area. The inner chamber is fully or partially filled with loose type desiccants, such as molecular sieve, activated alumina and silica gel”).

Regarding claim 6, the combined teachings teach the system of claim 1 as stated above, and ‘342 Balogh teaches a conduit for fluidly connecting a refrigerant source to the refrigeration circuit (col 1 line 37 “A clean up filter and dryer unit is then installed in 

Regarding claim 9, ‘342 Balogh teaches a method comprising: conveying a refrigerant stream (refrigerant) from a compressor (compressor 43) to a moisture removal unit (filter and dryer unit 44); conveying the refrigerant stream through the moisture removal unit; and conveying the refrigerant stream from the moisture removal unit to a condenser (condenser 46).
While ‘342 Balogh does not teach the moisture removal unit comprising a desiccant, ‘872 Balogh teaches the moisture removal unit comprising a desiccant (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably circumferentially undulated to maximize its filtering area. The inner chamber is fully or partially filled with loose type desiccants”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the moisture removal unit taught by ‘872 Balogh into the system taught by ‘342 Balogh to provide a highly effective filter drier that can be manufactured at lower cost than conventional filter driers

Regarding claim 10, the combined teachings teach the method of claim 9 as stated above, and ‘342 Balogh teaches dividing the refrigerant stream into a first stream (bypass branch line 52) and a second stream (low pressure line 50), and conveying the second stream to the moisture removal unit (filter and dryer unit 44).

Regarding claim 12, the combined teachings teach the method of claim 9 as stated above, and ‘342 Balogh teaches the refrigerant stream is divided into a first stream (bypass branch line 52) and a second stream (low pressure line 50), and wherein the second stream is conveyed to the moisture removal unit (filter and dryer unit 44).

Regarding claim 13, the combined teachings teach the method of claim 9 as stated above, and ‘872 Balogh teaches the desiccant is selected from the group consisting of silica, molecular sieves, and combinations thereof (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably circumferentially undulated to maximize its filtering area. The inner chamber is fully or partially filled with loose type desiccants, such as molecular sieve, activated alumina and silica gel”).

Claims 7, 8, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over '342 Balogh in view of '872 Balogh as applied to claim 1 above, and further in view of US 20120031144 A1 Northrop et al. (hereafter Northrop).

Regarding claim 7, the combined teachings teach the system of claim 1 as stated above.
While the combined teachings do not teach a moisture analysis unit downstream of the moisture removal unit, Northrop teaches a moisture analysis unit ([0178] “The 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a moisture analysis unit downstream of a moisture removal unit as taught by Northrop into the system taught by ‘342 Balogh to know the amount of water in the stream ([0178] “The measurement device 810 may be, for example, one where the change in dielectric constant of alumina is measured as a function of the moisture adsorbed thereon. Note that the measurement device 810 is optional. In this respect, the concentration of water vapor may be known indirectly. For example, if the water content upstream is controlled by cooling the gas, it may be assumed that the gas is saturated with water at the cooler's temperature.”)

Regarding claim 14, ‘342 Balogh teaches A method comprising: compressing a refrigerant (compressor 43); conveying at least a portion of the refrigerant to a moisture removal unit (filter and dryer unit 44) to form dehydrated refrigerant; cooling and condensing (condenser 46) the dehydrated refrigerant to provide a cooled dehydrated liquid refrigerant; conveying the cooled dehydrated refrigerant to a heat exchanger (evaporator 42); 
While ‘342 Balogh does not teach a moisture removal unit comprising a desiccant, ‘872 Balogh teaches a moisture removal unit comprising a desiccant (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the moisture removal unit taught by ‘872 Balogh into the system taught by ‘342 Balogh to provide a 30 highly effective filter drier that can be manufactured at lower cost than conventional filter driers
While the combined teachings do not teach passing a liquid natural gas (LNG) stream rich in methane through the heat exchanger to cool at least part of the LNG stream by indirect heat exchange, Northrop teaches passing a liquid natural gas (LNG) stream ([0015] “The methane produced in the upper distillation zone meets most specifications for pipeline delivery. For example, the methane can meet a pipeline CO.sub.2 specification of less than 2 mol. percent, as well as a 4 ppm H.sub.2S specification, if sufficient reflux is generated. However, more stringent CO.sub.2 specifications for natural gas exist for applications such as helium recovery, cryogenic natural gas liquids recovery, conversion to liquid natural gas (LNG), and nitrogen rejection”) rich in methane ([0056] “Typically, the fluid stream represents a dried gas stream from a wellhead (not shown), and contains about 65% to about 95% methane.”) through the heat exchanger to cool at least part of the LNG stream by indirect heat exchange ([0008] “Cryogenic gas processing is a distillation process sometimes used for gas separation. Cryogenic gas separation generates a cooled and liquefied gas stream at moderate pressures”),
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass a liquid natural gas (LNG) stream, rich in 

Regarding claim 15, the combined teachings teach the method of claim 14 as stated above, and ‘872 Balogh teaches the desiccant is selected from the group consisting of silica, molecular sieves, and combinations thereof (col 1 line 12 “Generally there is provided a hollow filter block molded of ceramic material of desired porosity and closed at one end by an integral wall. The filter block is desirably circumferentially undulated to maximize its filtering area. The inner chamber is fully or partially filled with loose type desiccants, such as molecular sieve, activated alumina and silica gel”).

Regarding claim 16, the combined teachings teach the method of claim 14 as stated above, and Northrop teaches the LNG stream comprises 87 percent by mole to 97 percent by mole methane ([0056] “Typically, the fluid stream represents a dried gas stream from a wellhead (not shown), and contains about 65% to about 95% methane.”)

Regarding claim 17, the combined teachings teach the method of claim 14 as stated above, ‘342 Balogh teaches the moisture removal unit is removably attached to the system (col 1 line 39 “Next, the system is charged with refrigerant and operated 

Regarding claim 18, the combined teachings teach the method of claim 14 as stated above, and ‘342 Balogh teaches dividing the refrigerant stream into a first stream (bypass branch line 52) and a second stream (low pressure line 50), and conveying the second stream to the moisture removal unit (filter and dryer unit 44).

Regarding claim 19, the combined teachings teach the method of claim 14 as stated above, and Northrop teaches conveying some or all of the at least a portion of the refrigerant to a moisture analysis unit ([0178] “The measurement device 810 is used to measure the concentration of water in the raw gas stream 624”) downstream of the moisture removal unit (dehydration vessel 620)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a moisture analysis unit downstream of a moisture removal unit as taught by Northrop into the system taught by the combined teachings to know the amount of water in the stream ([0178] “The measurement device 810 may be, for example, one where the change in dielectric constant of alumina is measured as a function of the moisture adsorbed thereon. Note that the measurement device 810 is optional. In this respect, the concentration of water vapor may be known indirectly. For example, if the water content upstream is controlled 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over '342 Balogh in view of '872 Balogh and Northrop as applied to claim 7 above, and further in view of US 20170030628 A1 Sanders et al. (hereafter Sanders).

Regarding claim 8, the combined teachings teach the system of claim 7 as stated above.
While the combined teachings do not teach the moisture analysis unit measures the dew point of the refrigerant, calculating a dew point based on measured moisture content is well known in the art (see also 112b rejection above). Sanders teaches the moisture analysis unit ‘measures’ the dew point ([0021] “The controller 50 may then determine a respective dew point of the ambient environment based on a dew point calculator 54 that is saved within a memory 52 of the controller 50. The dew point calculator 54 may be alternatively implemented as a lookup table. Referring to both FIGS. 1 and 2, the dew point calculator 54 located in the program memory 52 may be representative of an exemplary psychrometric chart 60”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to find a moisture content by measuring the dew point as taught by Sanders in the moisture analysis unit of the combined teachings ([0021] “The controller 50 may then determine a respective dew point of the ambient environment based on a dew point calculator 54 that is saved within a memory 52 of the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over '342 Balogh in view of '872 Balogh as applied to claim 9 above, and further in view of  US 5089119 A Day et al. (hereafter Day).

Regarding claim 11, the combined teaching teach the method of claim 9 as stated above.
While the combined teaching do not teach the refrigeration circuit is at ambient temperature, Day teaches the refrigeration circuit is at ambient temperature (col 1 line 38 “The working fluid is preferably a gas under ambient conditions”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a refrigeration circuit at ambient temperature as taught by Day in conjunction with the moisture analysis unit of the combined teachings to remove moisture from the system when the system is not running (col 1 line 38 “The working fluid is preferably a gas under ambient conditions”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US-20060179864-A1	Choi; Sung-Oh discloses an air conditioner system with a removable filter drier and a bypass.
US-20060107688-A1	Hwang; II Nahm discloses a reversible heat pump with multiple filter driers and associated bypasses.
U S-20040025532-A1	Scaringe, Robert discloses a removable desiccant based filter drier for use in a vapor compression cooling system.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763